UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6712



PATRICIA C. CANTRELL,

                                            Petitioner - Appellant,

          versus

PARKER EVATT, Commissioner, South Carolina
Department of Corrections; T. TRAVIS MEDLOCK,
Attorney General of the State of South
Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(CA-94-1212-6-18AK)


Submitted:   December 19, 1995            Decided:   January 4, 1996

Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Stevens Brown, V, William Harrell Foster, III, NELSON,
MULLINS, RILEY & SCARBOROUGH, Greenville, South Carolina, for
Appellant. Donald John Zelenka, Chief Deputy Attorney General,
Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on her 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal and
dismiss the appeal on the reasoning of the district court. Cantrell
v. Evatt, No. CA-94-1212-6-18AK (D.S.C. Apr. 4, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2